Ketcham, S.
The surrogate’s power to authorize the guardian to borrow upon the life insurance policy is doubtful; but, the order having been made in that respect, it is now sought to vacate the same so that another order may be made containing not only the same authority to the guardian but, in addition, authority to the insurance company to cancel the policy in the event of default in the payment of the loan and to apply the cash surrender value under such cancellation to said loan and interest. However uncertain may be the jurisdiction of the court with respect to the instruction to the guardian, it is unquestionably clear that the permission or direction to the insurance company would be void and absurd.
The original order will not be disturbed.